Case: 20-60281     Document: 00515772530         Page: 1     Date Filed: 03/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  March 9, 2021
                                  No. 20-60281                   Lyle W. Cayce
                                                                      Clerk

   Shrimpers and Fishermen of the RGV; Sierra Club; Save
   RGV from LNG,

                                                                         Petitioners,

                                       versus

   United States Army Corps of Engineers,

                                                                        Respondent.


                        Petition for Review of an Order of
                   the United States Army Corps of Engineers
                         Agency No. SWG-2015-00114


   Before King, Elrod, and Willett, Circuit Judges.
   Per Curiam:*
          The U.S. Army Corps of Engineers issued a permit for a natural gas
   pipeline authorizing the discharge of fill material into waters of the United
   States. Petitioners now petition for review of that permit, alleging that the
   permit violates the Clean Water Act. But in the time since the permit was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60281      Document: 00515772530           Page: 2   Date Filed: 03/09/2021




                                     No. 20-60281


   issued, the project design for the pipeline has changed, and, shortly after this
   action was filed, the U.S. Army Corps of Engineers suspended the permit
   while it reconsiders it. For the reasons that follow, we find the petition not
   ripe for review and so this petition is HELD IN ABEYANCE.
                                              I.
          Petitioners Shrimpers and Fisherman of the RGV, Sierra Club, and
   Save RGV from LNG (collectively, “Petitioners”) challenge whether
   Respondent, the United States Army Corps of Engineers (the “Corps”),
   violated the Clean Water Act, 33 U.S.C. § 1251 et seq., (the “CWA”) in
   issuing a permit for a natural gas pipeline.
          The Federal Energy Regulatory Commission (“FERC”) authorized
   Intervenors Rio Grande LNG, LLC and Rio Bravo Pipeline Company, LLC
   (collectively, “Intervenors”) to construct, operate, and maintain a liquefied
   natural gas terminal and pipeline in Texas. In 2016, when Intervenors first
   sought FERC authorization, the terminal would have included six
   liquefaction trains—that is, equipment systems that remove impurities from
   natural gas and cool it to liquid form—and, inter alia, a compressor station
   known as Compressor Station 3.
          After FERC authorized the project, the Corps issued the CWA
   permit. But in the time since FERC’s approval and the issuance of the permit
   the Intervenors have modified their project plan to eliminate two compressor
   stations, including Compressor Station 3, increase the pipeline’s size, and
   use five liquefaction trains instead of six. Accordingly and as requested by
   Intervenors, the permit is currently suspended while the Corps reconsiders
   it.
          Before the Corps suspended the permit, however, Petitioners filed
   this action, challenging the issuance of the permit based on the original




                                          2
Case: 20-60281      Document: 00515772530             Page: 3   Date Filed: 03/09/2021




                                     No. 20-60281


   design. For the reasons that follow, we find the petition is not ripe for review
   and therefore hold this appeal in abeyance.
                                               II.
          To determine whether claims are ripe for our review, we evaluate “the
   fitness of the issues for judicial decision and the hardship to the parties of
   withholding court consideration.” Abbott Labs. v. Gardner, 387 U.S. 136, 149
   (1967). As part of this inquiry, in the administrative context, we look to four
   factors: (1) “whether the challenged agency action constitutes ‘final agency
   action,’ within the meaning of Section 10 of the Administrative Procedure
   Act, 5 U.S.C. § 704”; (2) “whether the challenged agency action has or will
   have a direct and immediate impact upon the petitioners”; (3) “whether the
   issues presented are purely legal”; “and (4) whether resolution of the issues
   will foster, rather than impede, effective enforcement and administration by
   the agency.” Pennzoil Co. v. Fed. Energy Regul. Comm’n, 645 F.2d 394, 398
   (5th Cir. 1981) (citing Abbott Labs., 387 U.S. at 149–54).
                                               III.
          Although the permit was seemingly final when the petition was filed,
   that is no longer the case. To be sure, the permit has been suspended, and a
   suspended permit is not “in effect.” See 33 C.F.R. § 325.6(a). Further, the
   Corps is reconsidering the permit, and after doing so, it may “reinstate,
   modify, or revoke” it. Id. § 325.7(c). Against the backdrop of the four factors
   outlined in Pennzoil Co. v. Federal Energy Regulatory Commission, 645 F.2d at
   398, for assessing ripeness of an agency action, this petition is not yet ripe for
   review.
          First, this permit is no longer final as it does not currently “mark the
   consummation of the agency’s decisionmaking process” and similarly does
   not currently determine “rights or obligations [from which] legal
   consequences will flow.” Bennett v. Spear, 520 U.S. 154, 177-78 (1997)




                                           3
Case: 20-60281       Document: 00515772530         Page: 4    Date Filed: 03/09/2021




                                    No. 20-60281


   (cleaned up). This is so due to the suspension and reconsideration
   proceedings. Instead, the permit is now an interim step in the agency’s
   decision-making process. Indeed, this court has previously held that matters
   “still pending before [an agency] . . . [are] not yet ripe for judicial review.”
   La. Power & Light Co. v. Federal Power Comm’n, 526 F.2d 898, 910 (5th Cir.
   1976).
            This point is underscored by the design changes proposed by
   Intervenors, which may moot some or all of the alleged problems with the
   original design. See Devia v. U.S. Nuclear Regul. Comm’n, 492 F.3d 421, 426
   (D.C. Cir. 2007) (Garland, J.). Specifically, Petitioners have taken issue with
   the use of six liquefaction trains and Compressor Station 3, but in the new
   plan, the project would only have five liquefaction trains and would eliminate
   Compressor Station 3. To that end, as the Corps considers these design
   changes, they may squarely resolve Petitioners’ concerns and moot these
   arguments. Although Petitioners also challenge whether the Corps
   adequately considered and mitigated temporary impacts, any such
   modification of the permit might likewise address these issues. Plainly, at this
   juncture, it is simply “‘too speculative whether’ the validity of the [permit
   for the original design] is a problem that ‘will ever need solving.’” Devia, 492
   F.3d at 426 (quoting Texas v. United States, 523 U.S. 296, 302 (1998)).
            Second, because no construction has occurred or will occur while the
   permit is suspended, Petitioners have not experienced the necessary
   hardship, that is, a “direct or immediate impact.” Pennzoil Co., 645 F.2d at
   398. To the extent that they might experience hardship in the future, such
   hardship is, at this point, speculative depending on the Corps’
   reconsideration and the potential design changes.
            Third, these concerns are subject to ongoing factual development as
   the Corps reconsiders the permit and are thus not purely legal issues.




                                          4
Case: 20-60281        Document: 00515772530              Page: 5      Date Filed: 03/09/2021




                                         No. 20-60281


   Specifically, as part of its reconsideration proceedings, the Corps must
   evaluate the proposed changes, which includes a fact-intensive inquiry
   regarding impacts to the waters of the United States.1
           Finally, as this court has previously recognized, deciding issues that
   will be decided again by the agency may ultimately impede the agency’s
   ability to administer and enforce the relevant statute. See Miss. Valley Gas Co.
   v. Fed. Energy Regul. Comm’n, 659 F.2d 488, 499 (5th Cir. 1981); see also
   Pennzoil Co., 645 F.2d at 400 (noting that courts should not rule on an agency
   decision that the agency “may wish to amend upon reconsideration”). In this
   case, the Corps should first complete its reconsideration of the permit in light
   of the CWA before the court considers the merits, as it is first the
   responsibility of the Corps to enforce the CWA. See Devia, 492 F.3d at 426,
   428 (holding a similar petition for review in abeyance where an administrative
   approval was pending). For these reasons, the petition is not yet ripe for
   review.
                                                   IV.
           For the foregoing reasons, we will HOLD THIS PETITION IN
   ABEYANCE until the Corps completes its reconsideration proceedings of
   the currently suspended permit such that there is a live permit for us to
   consider. At such time, the parties are further directed to file supplemental
   briefing regarding their arguments. Finally, at argument, the government
   indicated that the reconsideration proceedings should be concluded by the
   end of March. Accordingly, at the end of March, the government should file
   a letter updating the court as to the status of those proceedings.



           1
              We note that although the suspension letter is not part of the administrative
   record, the court may consider materials outside of the administrative record when ripeness
   is at issue. See Manguriu v. Lynch, 794 F.3d 119, 120, 121 (1st Cir. 2015).




                                               5